Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 12-17 in the reply filed on 4 November 2021 and Species I, Figure 2A by phone on 14 January 2021 is acknowledged. Affirmation of the telephonic election must be made by applicant in the reply to this office action.
Claims 1-11 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant is advised to amend withdrawn process claims to being commensurate in scope during prosecution to be considered for rejoinder.

Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Dependent claim 16 recites “the first and second attachment features is a finger”.  It is unclear and indefinite as to what structural element provides for a “finger” especially in view of limitations present in other claims which also require a component to be “finger-proof”.  For the purpose of comparison to the prior art, any component which engages in some manner with a protrusion will be recognized as a finger.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Boor et al. (US 10003112) in view of Reedy et al. (US 2019/0044271).
Regarding claim 12, Boor discloses a battery module comprising: a battery cell having an electrically conductive terminal (1:59-2:29); a nonconductive terminal cap configured to at least partially surround the terminal (end plates 40; 5:41-6:16; Fig 4B); a bus bar (high voltage bus bar assembly 34; 5:24-40) having an end mechanically and electrically engaging the terminal in an assembled condition (Figs 3, 4B), and a nonconductive shroud enclosing the bus bar (backplane 130; 4:53-5:57); but is silent towards the terminal cap having a perimeter wall configured to circumscribe at least a portion of the terminal to provide a gap exposing the terminal, the terminal cap includes a first attachment feature, the shroud includes a second attachment feature removably engaging the first attachment feature in the assembled condition to secure the shroud to the terminal cap.  

    PNG
    media_image1.png
    396
    599
    media_image1.png
    Greyscale

	Reedy teaches electrical terminals provided with planar blade shaped isolators formed of a dielectric material where a second housing provides a protective shroud (terminal cap having a perimeter wall configured to circumscribe a least a portion of the terminal providing a gap exposing terminal; Figs 4 and 5) [0030, 0036], first and second attachment features securing the shroud to the terminal cap (see annotated Fig 4 below). 

    PNG
    media_image2.png
    562
    508
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    659
    868
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a terminal cap configured to partially surround the terminal with a gap and including a first and second attachment feature for the terminal cap structure of Boor because Reddy recognizes that such a structure for the terminal allows for the prevention of a human finger from contacting the conductor [0029].

Regarding claim 13, Boor discloses the battery module of claim 12, wherein the battery cell is a first battery cell and the terminal is a first terminal, and comprising a second battery cell having a second terminal, wherein the end is a first end, and the bus bar has a second end secured to the second terminal (bus bar assembly provided in a number equal to the number of battery modules; 1:59-2:34).  
Regarding claim 14, Reedy further discloses the battery module of claim 12, wherein the perimeter wall has a U-shape arranged on at least three sides of the terminal (see annotated 

    PNG
    media_image4.png
    609
    544
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a U-shaped perimeter wall providing a gap where the terminal connections are provided within a protective shroud for the terminal structure of Boor because Reddy recognizes that such a configuration provides the benefit of increasing the electrical current carrying capacity of the electrical connector while protecting against an electrical shock caused by inadvertent contact with an energized terminal [0050].
Regarding claim 15, Reedy further discloses the battery module of claim 14, wherein the perimeter wall extends beyond the post (Fig 4), and the post extends beyond the terminal (Fig 4), the perimeter wall and the post cooperating to provide the gap as finger-proof [0029, 0038].  

Regarding claim 17, Boor discloses the battery module of claim 12, wherein the shroud includes multiple shroud portions cooperating with one another to enclose the bus bar (portion of backplane assembly for each battery module; Fig 2), the multiple shroud portions include first and second shroud portions nested relative to one another in an overlapping relationship (Figs 2 and 3).

Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsuruta et al. (US 2011/0053404) discloses a connector with a terminal fitting mounted in a housing where the fit-in space is too small to receive a finger [0008, 0023-0025] (Figs 2-3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727